UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURUTIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2015 Commission file number 33-37809-NY CASTLE HOLDING CORP. (Exact Name of Registrant as Specified in Its Charter) Nevada 77-0121957 (State or Other Jurisdiction ofIncorporation or Organization) (I.R.S. EmployerIdentification No.) 111 West Sunrise Highway, Second Floor East Freeport, NY 11520 (516)-378-1000 (Address of Principal Executive Offices, Zip Code & Telephone Number) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to section 15(d) of the Act: Common Stock, $0.0025 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes¨ No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yesx No ¨ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes¨ No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (ss.232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨ No x Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ No x The aggregate market value of the 9,648,340shares of common stock held by non-affiliates of the Registrant (based on the $0.16 last reported price on the OTC Markets) on March 31, 2015 was $1,543,734. As of October 23, 2015, the registrant had 44,983,510 shares of common stock issued and 44,394,710 shares of common stock outstanding, as well as 522,250 Class A Convertible preferred shares issued and outstanding and 100,000 Class B preferred shares issued and outstanding. EXPLANATORY NOTE Castle Holding Corp. ("CHOD") previously voluntarily filed quarterly and annual reports up to and including the quarterly period ended June 30, 2002. Commencing with the Form 10-K for the annual period ended September 30, 2013, CHOD has resumed voluntary filings of quarterly and annual reports. 2 Castle Holding Corp. TABLE OF CONTENTS Fiscal Year Ended September 30, 2015 Page No. Part I Item 1. Business 4 Item 1A. Risk Factors 4 Item 2. Properties 4 Item 3. Legal Proceedings 4 Part II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 5 Item 6. Selected Financial Data 6 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 6 Item 8. Financial Statements 7 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 20 Item 9A. Controls and Procedures 20 Item 9B. Other Information 20 Part III Item 10. Directors, Executive Officers and Corporate Governance 21 Item 11. Executive Compensation 22 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 22 Item 13. Certain Relationships and Related Transactions, and Director Independence 24 Item 14. Principal Accounting Fees and Services 24 Part IV Item 15. Exhibits 25 Signatures 26 3 PART I ITEM 1. BUSINESS GENERAL INFORMATION Castle Holding Corp. ("CHOD") is a holding company which was incorporated in Nevada on June 13, 1986. On September 30, 1987, CHOD acquired Castle Securities Corp., a New York corporation which operated as a securities broker dealer from November 1, 1985 to October 31, 2003. On April 11, 1991, CHOD formed Church Street Securities Corp., a New York corporation which operated as a securities broker dealer from October 26, 1995 to January 6, 2005. Since January 2005, CHOD and its subsidiaries have had minimal business operations and operating revenues. Commencing July 2015, CHOD's subsidiary SAS Health and Beauty Corp. has engaged in the production and sales of a skin care product called SAS Flower of Youth Facial Lift Spray. ITEM 1A. RISK FACTORS Not Applicable. ITEM 2. PROPERTIES We do not currently own any property. The Company's offices are located at 111 West Sunrise Highway, Freeport, NY 11520 and 10102 Valley Forge Circle, King of Prussia, Pennsylvania, 19406. The Freeport office space is provided by Michael T. Studer CPA P.C., a public accounting firm owned by Michael T. Studer, our Treasurer and a director, at no cost to the Company. The King of Prussia office space is rented pursuant to a lease which expires August 31, 2016. ITEM 3. LEGAL PROCEEDINGS We are not currently involved in any legal proceedings nor do we have any knowledge of any threatened litigation. ITEM 4. MINE SAFETY DISCLOSURES Not Applicable. 4 PART II ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. · Market Information. The Company's Common Stock, $.0025 par value, is traded in the over-the-counter market under the symbol "CHOD". Our common stock is quoted on the OTC Pink marketplace operated by OTC Markets Group. The following table sets forth the range of high and low trading prices for Common Stock as reported on the OTC Pink marketplace for each quarter during the last two fiscal years. Fiscal Year ended September 30, 2015 High Low Quarter ended December 31, 2014 $ 0.60 0.23 Quarter ended March 31, 2015 $ 0.23 0.16 Quarter ended June 30, 2015 $ 0.23 0.14 Quarter ended September 30, 2015 $ 0.12 0.035 Fiscal Year ended September 30, 2014 High Low Quarter ended December 31, 2013 $ 0.35 0.20 Quarter ended March 31, 2014 $ 0.29 0.20 Quarter ended June 30, 2014 $ 0.30 0.1501 Quarter ended September 30, 2014 $ 0.25 0.16 The Company's Class A Convertible Preferred Stock and Class B Preferred Stock are not publicly traded or quoted. · Holders of Common Stock and Preferred Stock. As of October 23, 2015, the number of holders of record of the Company's common stock was 258. The number of holders of record of the Company's Class A Convertible Preferred Stock was 94. The number of holders of record of the Company Class B Preferred Stock was 1. · Dividends. Registrant has paid no cash dividends and has no present plan to pay cash dividends, intending instead to reinvest its earnings, if any. However, payment of future cash dividends will be determined from time to time by its Board of Directors, based upon its future earnings, financial condition, capital requirements and other factors. · Securities Authorized for Issuance under Equity Compensation Plans. None. · Recent Sales of Unregistered Securities. None for the quarterly period ended September 30, 2015. · Issuer Purchases of Equity Securities. None for the quarterly period ended September 30, 2015. We presently have no publicly announced repurchase plan or program to purchase our Common Stock or Series A Convertible Preferred Stock. 5 ITEM 6. SELECTED FINANCIAL DATA. Not applicable. ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS General Castle Holding Corp. ("CHOD") is a holding company which was incorporated in Nevada on June 13, 1986. On September 30, 1987, CHOD acquired Castle Securities Corp., a New York corporation which operated as a securities broker dealer from November 1, 1985 to October 31, 2003. On April 11, 1991, CHOD formed Church Street Securities Corp., a New York corporation which operated as a securities broker dealer from October 26, 1995 to January 6, 2005. Since January 2005, CHOD and its subsidiaries have had minimal business operations and operating revenues. Commencing July 2015, CHOD's subsidiary SAS Health and Beauty Corp. has engaged in the production and sales of a skin care product called SAS Flower of Youth Facial Lift Spray. Results of Operations – Year ended September 30, 2015 compared to Year ended September 30, 2014. Sales increased $4,167 from $0 in 2014 to $4,167 in 2015 (all from sales of the SAS Flower of Youth Facial Lift Spray product, which was launched in the three months ended September 30, 2015). Cost of sales increased $1,629 from $0 in 2014 to $1,629 in 2015 (all from sales of the SAS Flower of Youth Facial Lift Spray). Gross profit increased $2,538 from $0 in 2014 to $2,538 in 2015 (all from sales of the SAS Flower of Youth Facial Lift Spray). The gross profit percentage of sales in 2015 was approximately 61%. Total operating expenses increased $14,196 from $3,140 in 2014 to $17,336 in 2015. The increase was primarily due to $10,499 of selling, general and administrative expenses incurred by our subsidiary SAS Health and Beauty Corp. primarily in connection with the launch of the SAS Flower of Youth Facial Lift Spray product. Other expense – net increased $167,108 from $21,566 in 2014 to $188,674 in 2015. The increase was due primarily to the $90,000 expense recognized in 2015 from impairment of our investment in Emergent Health Corporation common stock, the $10,000 expense recognized in 2015 from the issuance of 100,000 shares of Class B Preferred Stock in connection with the receipt of a $15,000 loan from John V. Cappello, chief executive officer of the Company, and the $51,780 increase in net loss on marketable securities from $65,286 in 2014 to $117,066 in 2015. For both periods, substantially all of the marketable securities were invested in TAXI common stock which price per share fell from $11.66 at September 30, 2014 to $7.58 at September 30, 2015. Net loss increased $178,766 from $24,706 in 2014 to $203,472 in 2015. The increase was due to the $14,196 increase in operating expenses and the $167,108 increase in other expense-net, offset partially by the $2,538 gross profit in 2015. Liquidity and Capital Resources At September 30, 2015, the Company had cash and cash equivalents of $65,969, total assets of $479,950, total liabilities of $19,304, and total stockholders' equity of $460,646. Of the $479,950 total assets at September 30, 2015, $219,820 represents the quoted value of 29,000 shares TAXI common stock and $160,000 represents the carrying value of 2,000,000 restricted shares of Emergent Health Corporation (EMGE) common stock. Cash and cash equivalents increased $45,330 from $20,639 at September 30, 2014 to $65,969 at September 30, 2015. The $45,330 increase was due primarily to the $45,000 proceeds received from the sale of 3,000,000 shares of common stock on November 20, 2014 pursuant to a Stock Purchase Agreement involving a change in control of CHOD and the $15,000 loan received from John V. Cappello, offset partially by the $19,908 reduction of cash from the spin off of Castle Advisors Inc. effective November 17, 2014. The Company currently has no agreements, arrangements or understandings with any person to obtain funds through bank loans, lines of credit or any other sources. We currently have no commitments with any person for any capital expenditures. We have no off-balance sheet arrangements. 6 ITEM 8. FINANCIAL STATEMENTS CASTLE HOLDING CORP. AND SUBSIDIARIES Consolidated Statements of Financial Condition (Unaudited) September 30,2015 September 30,2014 Assets Cash and cash equivalents $ 65,969 $ 20,639 Marketable securities, at market value 219,920 129 Inventory 3.109 - Restricted cash and securities, at market value - 331,453 Investment in Emergent Health Corporation common stock 160,000 - License agreement with Emergent Health Corporation 30,000 - Other assets 952 2 Total assets $ 479,950 $ 352,223 Liabilities and Stockholders' Equity Liabilities: Accounts payable and accrued expenses $ 1,223 $ 116 Loans payable to affiliates 18,081 3,081 Total liabilities 19,304 3,197 Stockholders' equity: Preferred stock, $.01 par value; authorized 8,900,000 and 9,000,000 shares, respectively; none issued and outstanding - - Class A Convertible Preferred stock, $.01 par value; authorized 1,000,000 shares, issued and outstanding 522,250 and 699,250 shares, respectively; liquidation preference of $522,250 and $699,250, respectively 5,223 6,993 Class B Preferred stock, $.01 par value; authorized 100,000 shares, issued and outstanding 100,000 and 0 shares, respectively 1,000 - Common stock, $.0025 par value; authorized 100,000,000 shares, issued 44,983,510 and 37,629,510 shares, respectively (net of 261,000 shares "stopped" and requested to be cancelled) 112,459 94,074 Treasury common stock - 588,800 and 588,800 shares, respectively - at cost (32,620 ) (32,620 ) Additional paid-in capital 1,833,527 1,516,142 Accumulated deficit (1,458,943 ) (1,235,563 ) Total stockholders' equity 460,646 349,026 Total liabilities and stockholders' equity $ 479,950 $ 352,223 See notes to consolidated financial statements. 7 CASTLE HOLDING CORP. AND SUBSIDIARIES Consolidated Statements of Operations (Unaudited) Year Ended September 30, 2015 2014 Sales $ 4,167 $ - Cost of sales 1,629 - Gross profit 2,538 - Selling expenses 1,458 - General and administrative expenses 15,878 3,140 Total operating expenses 17,336 3,140 Income (loss) from operations (14,798 ) (3,140 ) Other income (expense): Interest and dividends revenues 28,421 23,720 Consulting fee - 20,000 Net gain (loss) on marketable securities (117,066 ) (65,286 ) Impairment of investment in Emergent Health Corporation common stock (90,000 ) - Issuance of 100,000 shares of Class B Preferred Stock in connection with the receipt of a $15,000 loan (10,000 ) - Interest expense (31 ) - Total other income (expense) - net (188,674 ) (21,566 ) Income (loss) before income taxes (203,472 ) (24,706 ) Provision for income taxes - - Net income (loss) $ (203,472 ) $ (24,706 ) Net income (loss) per common share: Basic $ (0.00 ) $ (0.00 ) Diluted $ (0.00 ) $ (0.00 ) Weighted average number of common shares outstanding: Basic 43,266,630 37,063,773 Diluted 43,877,380 37,763,023 See notes to consolidated financial statements. 8 CASTLE HOLDING CORP. AND SUBSIDIARIES Consolidated Statements of Changes in Stockholders' Equity For the Year Ended September 30, 2014 and 2015 (Unaudited) Class A Convertible Preferred Stock, $.01Par Value Class BPreferred Stock, $.01 Par Value CommonStock, $.0025 Par Value TreasuryCommon Stock, $.0025 Par Value Additional Paid-in Accumulated Total Stock- holders' Shares Amount Shares Amount Shares Amount Shares Amount Capital Deficit Equity Balances, September 30, 2013 699,250 $ 6,993 - $ - 37,629,510 $ 94,074 (551,000 ) $ (24,809 ) $ 1,516,142 $ (1,210,857 ) $ 381,543 Purchase of treasury stock - (37,800 ) (7,811 ) - - (7,811 ) Net loss - (24,,706 ) (24,706 ) Balances, September 30, 2014 699,250 6,993 - - 37,629,510 94,074 (588,800 ) (32,620 ) 1,516,142 (1,235,563 ) 349,026 Spin-off of Castle Advisors Inc. effective November 17, 2014 - (19,908 ) (19,908 ) Issuance of common shares on November 20, 2014 for: Cash - 3,000,000 7,500 - - 37,500 - 45,000 2,000,000 restricted shares, Emergent Health Corporation ("EMGE") common stock - 2,000,000 5,000 - - 245,000 - 250,000 Rights to license agreement between Cappello's Inc, and Emergent Health Corporation - 2,000,000 5,000 - - 25,000 - 30,000 See notes to consolidated financial statements. 9 CASTLE HOLDING CORP. AND SUBSIDIARIES Consolidated Statements of Changes in Stockholders' Equity For the Year Ended September 30, 2014 and 2015 (Unaudited) Class A Convertible Preferred Stock, $.01Par Value Class BPreferred Stock, $.01Par Value CommonStock, $.0025Par Value TreasuryCommon Stock, $.0025 Par Value Additional Paid-in Accumulated Total Stock- holders' Shares Amount Shares Amount Shares Amount Shares Amount Capital Deficit Equity Conversion of Class A convertible preferred Stock on March 31, 2015 (177,000 ) (1,770 ) - - 354,000 885 - - 885 - - Issuance of Class B Preferred Stock effective June 1, 2015 - - 100,000 1,000 - 9,000 - 10,000 Net loss - (203,472 ) (203,472 ) Balances, September 30, 2015 522,250 $ 5,223 100,000 $ 1,000 44,983,510 $ 112,459 (588,800 ) $ (32,620 ) $ 1,833,527 $ (1,458,943 ) $ 460,646 See notes to consolidated financial statements. 10 CASTLE HOLDING CORP. AND SUBSIDIARIES Consolidated Statements of Cash Flows (Unaudited) Year Ended September 30, 2015 2014 Cash flows from operating activities: Net income (loss) $ (203,472 ) $ (24,706 ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Impairment of investment in Emergent Health Corporation common stock 90,000 - Issuance of 100,000 shares of Class B Preferred Stock in connection with the receipt of a $15,000 loan 10,000 - Changes in operating assets and liabilities: Marketable securities 48,749 97 Inventory (3,109 ) - Restricted cash and securities 55,803 49,485 Other assets (950 ) - Accounts payable and accrued expenses 1,107 - Net cash provided by (used in) operating activities (1,872 ) 24,876 Cash flows from investing activities - - Cash flows from financing activities: Acquisition of treasury stock - (7,811 ) Proceeds from sale of common shares 45,000 - Proceeds of loans from affiliates 15,000 2,581 Reclassification from restricted cash and securities to cash and cash equivalents 7,110 - Spin off of Castle Advisors, Inc. (19,908 ) - Net cash used in financing activities 47,202 (5,230 ) Net increase (decrease) in cash and cash equivalents 45,330 19,646 Cash and cash equivalents, beginning of period 20,639 993 Cash and cash equivalents, end of period $ 65,969 $ 20,639 Supplemental disclosures of cash flow information: Interest paid $ 31 $ 101 Income taxes paid $ - $ - See notes to consolidated financial statements. 11 CASTLE HOLDING CORP. AND SUBSIDIARIES Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended June 30, 2015 2014 Non-cash investing and financing activities: Issuance of 2,000,000 shares of CHC common stock in exchange for 2,000,000 restricted shares of Emergent Health Corp. common stock $ 250,000 $ - Issuance of 2,000,000 shares of CHC common stock in exchange for rights to license agreement between Cappello's Inc. and Emergent Health Corporation $ 30,000 $ - Conversion of 177,000 shares of CHC Class A convertible preferred stock into 354,000 shares of CHC common stock $ 1,770 $ - Reclassification from restricted cash and securities to marketable securities $ 268,540 $ - See notes to consolidated financial statements. 12 CASTLE HOLDING CORP. AND SUBSIDIARIESNotes to Consolidated Financial StatementsYears Ended September 30, 2015 and 2014(Unaudited)<> 1. ORGANIZATION Castle Holding Corp. ("CHC") is a holding company which was incorporated in Nevada on June 13, 1986. The subsidiaries of CHC are as follows: 1. Castle Royalties Corp. (incorporated in New York April 11, 1991) – name changed from Church Street Securities Corp. on March 16, 2015; assignee of License Agreement with Emergent Health Corporation effective March 16, 2015 (see Note 6). 2. SAS Health and Beauty Corp. (incorporated in New York May 27, 1994) – name changed from Wall Street Indians, Ltd. on March 31, 2015; manufactures and markets a skin care product called SAS Flower of Youth Facial Lift Spray. 3. The Unlisted Stock Market Corporation (incorporated in New York December 9, 1999) – no operations from inception. 4. Shark Venture Capital Inc. (incorporated in Nevada December 22, 2014) – plans to engage in venture capital activities. Effective November 17, 2014, CHC spun off all of the shares of its then wholly owned subsidiary Castle Advisors, Inc. ("CAI") to CHC's common stockholders of record as of the close of business on November 10, 2014. CAI, which was incorporated in New York December 23, 1993, acts as a financial consultant. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Principles of consolidation – The consolidated financial statements include the accounts of CHC and its subsidiaries (collectively, the "Company"). All significant intercompany balances and transactions have been eliminated in consolidation. Use of estimates – The preparation of the financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Actual results could differ from those estimates. Cash and cash equivalents The Company considers highly liquid investments with maturities of three months or less at the time of purchase to be cash equivalents. Marketable securities Marketable securities consist of trading securities valued at market. All fair value measurements are based on Level 1 inputs (i.e., closing trading prices of respective marketable securities). Unrealized gains and losses are reflected in income ($118,181) and ($69,283) for the years ended September 30, 2015 and 2014, respectively). Inventory – Inventory is stated at the lower of cost (first–in, first–out method) or market (net realizable value). At September 30, 2015, inventory consists of bottles of a skin care product called SAS Flower of Youth Facial Lift Spray. 13 CASTLE HOLDING CORP. AND SUBSIDIARIESNotes to Consolidated Financial StatementsYears Ended September 30, 2015 and 2014(Unaudited) Income taxes – Income taxes are accounted for under the assets and liability method. Deferred tax assets and liabilities are recognized for the estimated future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases and operating loss and tax credit carryforwards. Deferred tax assets and liabilities are measured using enacted tax rates in effect for the year in which those temporary differences are expected to be recovered or settled. Net income (loss) per common share – Basic net income (loss) per common share is calculated based upon the weighted average number of common shares outstanding. Diluted net income (loss) per common share is calculated based upon the weighted average number of common shares outstanding and dilutive convertible preferred shares outstanding. Recent accounting pronouncements – In June 2014, The Financial Accounting Standards Board ("FASB") issued Accounting Standards Update ("ASU") 2014-10, "Development Stage Entities (Topic 915): Elimination of Certain Financial Reporting Requirements, Including an Amendment to Variable Interest Entities Guidance in Topic 810, Consolidation" ("ASU 2014-10"). ASU 2014-10 removes the financial reporting distinction between development stage entities and other reporting entities and eliminates the requirements for development stage entities to (1) present inception-to-date information in the statements of income, cash flows, and shareholder equity, (2) label the financial statements as those of a development stage entity, (3) disclose a description of the development stage activities in which the entity is engaged, and (4) disclose in the first year in which the entity is no longer a development stage entity that in prior years it had been in the development stage. The Company was required to adopt this new standard on a retrospective basis for the year ending September 30, 2016, and interim periods therein; however, early application was permitted. The Company elected to adopt the new reporting standard for financial statements filed with the Form 10-Q for the three months ended December 31, 2014. Other than simplifying the presentation of the financial statements and disclosures needed to be made by the Company, the adoption of ASU 2014-10 has not affected the Company's consolidated financial statements. 3. MARKETABLE SECURITIES, AT MARKET VALUE At September 30, 2015 and September 30, 2014, marketable securities consist of: September 30,2015 September 30,2014 29,000 and 0 shares, respectively, Medallion Financial Group (TAXI) $ 219,820 $ - Various 100 129 Total $ 219,920 $ 129 On February 15, 2015, the majority stockholder and the Board of Directors approved the release of restrictions with respect to the cash and marketable securities held at CHC accounts with TD Ameritrade Inc. and E Trade Securities LLC (see Note 4). Accordingly, we have reclassified on the Consolidated Statements of Financial Condition the marketable securities included in "Restricted Cash and Securities, at Market Value" commencing September 30, 2014 to "Marketable Securities, at Market Value" commencing March 31, 2015. 14 CASTLE HOLDING CORP. AND SUBSIDIARIESNotes to Consolidated Financial StatementsYears Ended September 30, 2015 and 2014(Unaudited) 4. RESTRICTED CASH AND SECURITIES, AT MARKET VALUE At September 30, 2014, restricted cash and securities consist of: September 30, 2014 Uninvested cash $ 1,475 Marketable securities: 588,800 shares, Castle Holding Corp. (CHOD) (reflected as treasury stock in the consolidated statement of financial condition) 136,896 28,300 shares, Medallion Financial Group (TAXI) 329,978 Subtotal 468,349 Less Castle Holding Corp. (CHOD) shares treated as treasury stock (136,896 ) Net $ 331,453 Except for 385,000 shares Castle Holding Corp. held in safekeeping at September 30, 2014, the restricted cash and securities were held at accounts with TD Ameritrade Inc. (the "First FBO Account") and E Trade Securities LLC (the "Second FBO Account"). The First FBO Account was established in 2001 to secure payment of the investment in the Class A Convertible Preferred Shares in the event of liquidation of CHC (see Note 8). In 2001, as a provision of the private offering (see Note 8), CHC purchased a total of $380,000 face value of United States Treasury Strips (the "Strips") maturing August 15, 2011 for a total of approximately $233,000. On August 15, 2011, the Strips matured and the First FBO Account was credited $380,000. From August 15, 2011 to March 31, 2015, the FBO Accounts acquired and sold a variety of marketable equity securities. On February 15, 2015, the majority stockholder and the Board of Directors approved the release of restrictions with respect to the cash and marketable securities held at CHC accounts with TD Ameritrade Inc. and E Trade Securities LLC. Accordingly, we have reclassified on the Consolidated Statements of Financial Condition the marketable securities included in "Restricted Cash and Securities, at Market Value" at September 30, 2014 to "Marketable Securities, at Market Value" commencing March 31, 2015. The Board action was taken based on the results of CHC's offering to Class A Convertible Preferred shareholders to convert each share of CHC Class A Convertible Preferred Stock owned into 2 restricted shares of CHC common stock (see Note 8). 15 CASTLE HOLDING CORP. AND SUBSIDIARIESNotes to Consolidated Financial StatementsYears Ended September 30, 2015 and 2014(Unaudited) 5. INVESTMENT IN EMERGENT HEALTH CORPORATION COMMON STOCK On November 20. 2014, pursuant to a Stock Purchase Agreement involving a change in control of CHC, CHC acquired 2,000,000 restricted shares of Emergent Health Corporation ("EMGE") common stock in exchange for the issuance of 2,000,000 restricted shares of CHC common stock. The EMGE investment was initially valued at an estimated fair value of $250,000. The closing trading price of EMGE free trading common stock at November 20, 2014 was $0.49 per share. At September 30, 2015, the Company recognized an impairment loss on the investment in EMGE common stock of $90,000 and reduced the carrying value from $250,000 to $160,000. The closing trading price of EMGE free trading common stock at September 30, 2015 was $0.08 per share. 6. LICENSE AGREEMENT WITH EMERGENT HEALTH CORPORATION On November 20, 2014, pursuant to the Stock Purchase Agreement involving a change in control of CHC, CHC was assigned effective January 1, 2015 the License Agreement between Cappello's, Inc, (Licensor) and EMGE (Licensee) dated August 26, 2014 (the "EMGE License Agreement") in exchange for the issuance of 2,000,000 restricted shares of CHC common stock. The EMGE License Agreement was valued at its estimated fair value of $30,000 based upon 2014 royalties. The EMGE License Agreement provides for Licensee's payment of quarterly royalty payments to Licensor equal to 5% of the first $1,000,000 of annual net sales of the Licensed Products, 4% of the next $1,000,000 of annual net sales, 3% of the next $1,000,000 of annual net sales, 2% of the next $2,000,000 of annual net sales, and 1% of all additional annual net sales. The term of the EMGE License Agreement expires upon the expiration of the last to expire of the Patent Rights. In the event the Base Sales of any one or more of the Licensed Products do not increase by 15% per year over each prior calendar year ("Underperforming Licensed Products") and the Licensee does not pay royalties based on 15% annual increases in Base Sales for the Underperforming Licensed Product(s), Licensor may terminate the license for such Underperforming Licensed Product(s) or convert the license from an exclusive license to a non-exclusive license for such Underperforming Licensed Product(s). During the term, Licensor is to keep Licensee informed of the progress of the Patent Rights in the U.S. Patent Office and is to direct and control all aspects of the prosecution and maintenance of the Patent Rights using patent counsel of its choice; Licensee is to pay all reasonable costs and fees attributable to the Patent Rights including patent maintenance fees, government fees and attorney fees. On June 17, 2015, pursuant to a Swenson-Emergent Loan and Security Agreement, the Company consented to EMGE's grant of a security interest in the License Agreement to a lender. The Company and Cappello's Inc. have not received quarterly royalty reports or royalty payments from Emergent Health Corporation for the quarterly periods ended December 31, 2014, March 31, 2015, June 30, 2015 and September 30, 2015. Accordingly, we have not accrued any royalty income for the nine months ended September 30, 2015. 16 CASTLE HOLDING CORP. AND SUBSIDIARIESNotes to Consolidated Financial StatementsYears Ended September 30, 2015 and 2014(Unaudited) 7. LOANS PAYABLE TO AFFILIATES Loan payable to affiliates consist of: September 30,2015 September 30,2014 SAS Health and Beauty Corp. Promissory Note due John V. Cappello, chief executive officer of the Company, non-interest bearing, due December 1, 2016 $ 15,000 $ - Loans payable to entities affiliated with president and treasurer of the Company, non-interest bearing, due on demand 3,081 3,081 Total $ 18,081 $ 3,081 8. STOCKHOLDERS' EQUITY Class A Convertible Preferred Stock From March 2001 to September 2001, CHC sold a total of 706,750 shares of Class A Convertible Preferred Stock for gross proceeds of $706,750. Each share of Class A Convertible Preferred Stock is convertible at any time into one share of the Company's Common Stock at the election of the Class A Convertible Preferred Stockholder. At any time, CHC may require conversion of the Class A Convertible Preferred Shares provided that CHC Common Stock closes at a price of $1.50 per share or higher for more than 20 consecutive business days. At any time after one year from the issue date of the Class A Convertible Preferred Shares, CHC may require conversion of the Class A Convertible Preferred Shares provided that CHC pay the Class A Convertible Preferred Stockholder $0.50 per Class A Convertible Preferred Share. The Class A Convertible Preferred Shares are non-voting and have a first priority, up to $1.00 per Class A Convertible Preferred Share, in the event of liquidation of CHC. As a provision of the private offering, CHC used 33% of the gross proceeds of the offering to purchase $380,000 face value of U.S. Treasury Strips (the "Strips") maturing August 15, 2011 (see Note 4). The proceeds from the Strips were available to holders of the Class A Convertible Preferred Shares and were in addition to the other assets of CHC. The Strips, and upon maturity, subsequent investments purchased from such proceeds, were to be held by CHC to secure payment of the investment in the Class A Convertible Preferred Shares in the event of liquidation of CHC. The protection afforded by the Strips was to terminate upon the conversion of the Class A Convertible Preferred Shares and the Strips, or their proceeds, were to thereafter be available to CHC. 17 CASTLE HOLDING CORP. AND SUBSIDIARIESNotes to Consolidated Financial StatementsYears Ended September 30, 2015 and 2014(Unaudited) On January 7, 2015, CHC offered its Class A Convertible Preferred shareholders the ability to convert each one (1) share of CHC Class A Convertible Preferred stock owned into two (2) restricted shares of restricted CHC common stock (the "Offer"). Through March 31, 2015, 18 of the Class A Convertible Preferred shareholders (representing 179,500 shares, or approximately 26% of the 699,250 issued and outstanding shares of Class A Convertible Preferred Stock) responded to the Offer. 17 of the responding shareholders (representing 177,000 shares) accepted the Offer; the 1 other responding shareholder (representing 2,500 shares) declined the Offer. Accordingly, in May 2015, CHC issued a total of 354,000 restricted shares of CHC common stock to the 17 Class A Convertible Preferred shareholders who accepted the Offer. The 17 accepting shareholders represented approximately 98.6% of the responding shareholders' shares and constituted a quorum. On February 15, 2015, based on the results of the Offer, the majority stockholder and Board of Directors approved the release of restrictions on the proceeds from the Strips. Class B Preferred Stock Effective June 1, 2015, CHC issued 100,000 shares of Class B Preferred Stock (valued at $10,000) to John V. Cappello, chief executive officer of the Company, in connection with a $15,000 loan made to SAS Health and Beauty Corp., subsidiary of CHC (see Note 7). Each share of Class B Preferred Stock is entitled to 100 votes per share but has no conversion, liquidation, or dividend rights. Common Stock On November 20, 2014, pursuant to a Stock Purchase Agreement involving a change in control of CHC, CHC issued a total of 7,000,000 restricted shares of CHC common stock to Cappello's Inc. ("Cappello's") in exchange for (1) Cappello's assignment of a License Agreement between Cappello's and EMGE dated August 26, 2014 to CHC effective January 1, 2015 (2,000,000 shares) (see Note 6. above), (2) 2,000,000 restricted shares of EMGE common stock (2,000,000 shares) (see Note 5. above), and (3) $45,000 cash (3,000,000 shares). 9. INCOME TAXES CHC files a consolidated income tax return with its subsidiaries for federal reporting purposes. CHC and its subsidiaries file separate income tax returns for state reporting purposes. The provisions for (benefit from) income taxes consisted of: Year Ended September 30, 2015 2014 Current: Federal $ - $ - State - - Total - - Deferred: Federal (32,894 ) (7,854 ) State (6,725 ) (1,606 ) Change in valuation allowance 39,619 9,460 Total - - Provision for income taxes $ - $ - 18 CASTLE HOLDING CORP. AND SUBSIDIARIESNotes to Consolidated Financial StatementsYears Ended September 30, 2015 and 2014(Unaudited) The Company's effective tax rate differed from the United States Federal income tax rate for the following reasons: Year Ended September 30, 2015 2014 Computed Federal income tax at 34% $ (69,180 ) $ (8,400 ) Computed state income tax, net of Federal tax effect (8,729 ) (1,060 ) Non-deductible impairment of investment in Emergent Health Corporation common stock 34,461 - Non-deductible issuance of 100,000 shares of Class B Preferred Stock in connection with the receipt of a $15,000 loan 3,829 - Change in valuation allowance 39,619 9,460 Provision for income taxes $ - $ - Based on management's present assessment, the Company has not yet determined it to be more likely than not that a deferred tax asset of up to $480,694 attributable to the future utilization of $1,089,162 of prior year net operating loss carryforwards and $166,241 of capital loss carryforwards will be realized. Accordingly, the Company has maintained a 100% allowance against the deferred tax asset in the financial statements at September 30, 2015. The Company will continue to review this valuation allowance and make adjustments as appropriate. The net operating loss carryforwards expire as follows: $153,645 in year 2021, $694,345 in year 2022, $135,943 in year 2023, $66,021 in year 2024, and $39,208 in year 2025. The capital loss carryforward of $166,241 expires $49,175 in year 2018 and $117,066 in year 2020. Current United States income tax laws limit the amount of loss available to be offset against future taxable income when a substantial change in ownership occurs. Therefore, the amount available to offset future taxable income may be limited. 10. COMMITMENTS AND CONTINGENCIES Since December 2005, the Company has been using space in Freeport New York provided by a public accounting firm owned by the Company's treasurer at no cost to the Company. On July 2, 2015, a Lease Agreement was fully executed by J. M. Basile & Associates, Inc., Agent for Jamil Bami ("Lessor") and the Company (as Lessee). The lease provides for the Company to rent office space in King of Prussia, Pennsylvania for a term of 1 year from September 2015 to August 2016 at a rent of $950 per month. 19 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE For the years ended September 30, 2015 and 2014, Castle Holding Corp. has had no principal accountant. Accordingly, there has been no disagreements with accountants on accounting and financial disclosure. ITEM 9A. CONTROLS AND PROCEDURES EVALUATION OF DISCLOSURE CONTROLS AND PROCEDURES Under the supervision and with the participation of our management, including our principal executive officer and the principal financial officer, we have conducted an evaluation of the effectiveness of the design and operation of our disclosure controls and procedures, as defined in Rules 13a-15(e) and 15d-15(e) under the Securities and Exchange Act of 1934, as of the end of the period covered by this report. Based on this evaluation, our principal executive officer and principal financial officer concluded as of the evaluation date that our disclosure controls and procedures were effective such that the material information required to be included in our Securities and Exchange Commission reports is accumulated and communicated to our management, including our principal executive and financial officer, recorded, processed, summarized and reported within the time periods specified in Securities and Exchange Commission rules and forms relating to our company, particularly during the period when this report was being prepared. MANAGEMENT'S ANNUAL REPORT ON INTERNAL CONTROL OVER FINANCIAL REPORTING Our management is responsible for establishing and maintaining adequate internal control over financial reporting, as such term is defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act, for the Company. Internal control over financial reporting includes those policies and procedures that: (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of our assets; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that our receipts and expenditures are being made only in accordance with authorizations of its management and directors; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of our assets that could have a material effect on the financial statements. Management recognizes that there are inherent limitations in the effectiveness of any system of internal control, and accordingly, even effective internal control can provide only reasonable assurance with respect to financial statement preparation and may not prevent or detect material misstatements. In addition, effective internal control at a point in time may become ineffective in future periods because of changes in conditions or due to deterioration in the degree of compliance with our established policies and procedures. A material weakness is a significant deficiency, or combination of significant deficiencies, that results in there being a more than remote likelihood that a material misstatement of the annual or interim financial statements will not be prevented or detected. Under the supervision and with the participation of our principal executive officer and principal financial officer, management conducted an evaluation of the effectiveness of our internal control over financial reporting, as of September 30, 2015, based on the framework set forth in Internal Control-Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). Based on our evaluation under this framework, management concluded that our internal control over financial reporting was effective as of the evaluation date. CHANGES IN INTERNAL CONTROLS OVER FINANCIAL REPORTING There have been no changes in our internal control over financial reporting that occurred during the last fiscal quarter for our fiscal year ended September 30, 2015 that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. ITEM 9B. OTHER INFORMATION None. 20 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE (a)The directors of Castle Holding Corp. are: Director Name: Age Other offices held Since John V. Cappello 74 Chief Executive Officer 2014 George R. Hebert 71 President 1987 Michael T. Studer 65 Secretary, Treasurer 1987 Each director will hold office until the next annual meeting of shareholders and until their successors have been elected and qualified. (b)The executive officers of Castle Holding Corp. are: Officer Name: Age Offices held Since John V. Cappello 74 Chief Executive Officer 2014 George R. Hebert 71 President 1987 Michael T. Studer 65 Secretary, Treasurer 1987 Officers are elected by the Board of Directors at the annual meetings of the Registrant's shareholders, and hold office until their death, or until they shall resign or have been removed from office. (e) The business experience during the last five years for each director and executive officer of Castle Holding Corp. follows: John V. Cappello has been Chief Executive Officer and a director of Castle Holding Corp. since November 2014. He also has been Chief Executive Officer of Cappello's Inc., a private research and development company, since 2005. From April 2007 to August 2014, he was the Chief Executive Officer of Emergent Health Corporation, a publicly traded company engaged in the distribution of patented and patent pending consumer products. George R. Hebert has been President and a director of Castle Holding Corp. since September 1987. Mr. Hebert received a B.S. degree from Stevens Academy, Pennsylvania Military College (now Widener University) in 1967. 21 Michael T. Studer has been Secretary, Treasurer, and a director of Castle Holding Corp. since September 1987. He also has been President of Michael T. Studer CPA P.C., a public accounting firm, since September 1987. Mr. Studer received a B.S.B.A. degree from Babson College in 1971. (f) On January 23, 2004, the United States Securities and Exchange Commission barred Michael T. Studer from association with any securities broker or dealer. See SEC Initial Decision Release No. 244, Administrative Proceeding File No. 3-11229. On September 7, 2012, pursuant to an Offer of Settlement without admitting or denying the allegations, the Public Company Accounting Oversight Board ("PCAOB") issued an Order Instituting Disciplinary Proceedings, Making Findings, and Imposing Sanctions against Michael T. Studer CPA P.C. (the "Firm") and Michael T. Studer ("Studer") for Respondents' alleged "violations of PCAOB rules and auditing standards and PCAOB quality control standards in connection with the Firm's integrated audit of internal control over financial reporting and financial statements of one issuer client as of and for the year ended December 31, 2008, and the Firm's audits of the financial statements of two issuer clients for the years ended December 31, 2006 and 2007, respectively." See PCAOB Release No. 105-2012-007 dated September 7, 2012. Castle Holding Corp. has not adopted a Code of Ethics. Castle Holding Corp. has no audit committee or any other committee of the Board of Directors. ITEM 11. EXECUTIVE COMPENSATION For the years ended September 30, 2015 and 2014, no cash or stock-based compensation has been paid to or accrued for any director or executive officer. At September 30, 2015, there are no outstanding equity awards for any director or executive officer. ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS We have 100,000,000 shares of authorized Common Stock, of which 44,983,510 shares are currently issued and 44,394,710 shares are currently outstanding. We also have 10,000,000 authorized shares of Preferred Stock, of which 522,250 Class A Convertible Preferred shares and 100,000 Class B Preferred shares are currently issued and outstanding. The following table sets forth certain information as of October 23, 2015 with respect to the beneficial ownership of our outstanding Common Stock by (i) any holder of more than five (5%) percent thereof; (ii) each of our officers and directors and (iii) directors and officers of the Company as a group. 22 Name and Address of Beneficial Owner Amount and Nature of Beneficial Ownership (1) Approximate Percent of Class John V. Cappello (Chief Executive Officer and Director)(2) 23,000,000 51.8 % 10102 Valley Forge Circle King of Prussia, PA 19406 George R. Hebert (President and Director) 1,093,670 2.5 % 183 Gordon Place Freeport, NY 11520 Michael T. Studer (Secretary, Treasurer, and a Director) 705,600 1.6 % 3 Carolyn Court Amityville, NY 11701 Castle Holding Corp. Deferred Compensation 4,867,100 11.0 % Plan FBO George R. Hebert (3) 111 West Sunrise Highway Freeport, NY 11520 Castle Holding Corp. Deferred Compensation Plan FBO Michael T. Studer (3) 1,080,000 2.4 % 111 West Sunrise Highway Freeport, NY 11520 Thomas Prendercast c/o Castle Holding Corp. 4,000,000 9.0 % 10102 Valley Forge Circle King of Prussia, PA 19406 All Executive Officers and Directors as a Group (3 persons) (4) 30,746,370 69.3 % (1) Unless otherwise indicated below, the Company has been advised that each person named above is the record owner of and exercises the sole voting and investment power over the shares shown opposite his name. (2) Includes 7,000,000 shares owned by Cappello's Inc., a corporation controlled by John V. Cappello. (3) Includes 50% of 1,640,000 shares owned by Castle Advisors Limited Partnership 94-1 ("CALP"). Castle Holding Corp. Deferred Compensation Plan FBO George R. Hebert and Castle Holding Corp. Deferred Compensation Plan FBO Michael T. Studer each own a 50% limited partnership interest in CALP. Neither Mr. Hebert nor Mr. Studer exercises sole voting and investment power over the 1,640,000 shares owned by CALP. (4) Includes 4,867,100 shares relating to Castle Holding Corp. Deferred Compensation Plan FBO George R. Hebert and includes 1,080,000 shares relating to Castle Holding Corp. Deferred Compensation Plan FBO Michael T. Studer. 23 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE On November 20, 2014, pursuant to a Stock Purchase Agreement involving a change in control of Castle Holding Corp. ("CHC"), CHC issued a total of 7,000,000 restricted shares of CHC common stock (valued at a total of $325,000) to Cappello's Inc. ("Cappello's") in exchange for (1) Cappello's assignment of a License Agreement between Cappello's and Emergent Health Corporation ("EMGE") dated August 26, 2014 to CHC effective January 1, 2015 (2,000,000 shares valued at $30,000), (2) 2,000,000 restricted shares of EMGE common stock (2,000,000 shares valued at $250,000), and (3) $45,000 cash (3,000,000 shares valued at $45,000). Cappello's is controlled by the chief executive officer of CHC. Effective June 1, 2015, CHC issued 100,000 shares of Class B Preferred Stock (valued at $10,000) to John V. Cappello, Chief Executive Officer of the Company, in connection with a $15,000 loan made to SAS Health and Beauty Corp., subsidiary of CHC. Each share of Class B Preferred Stock is entitled to 100 votes per share but has no conversion, liquidation, or dividend rights. We do not consider any of our directors as being independent under Item 407(a) of Regulation S-K. ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES For the years ended September 30, 2015 and 2014, Castle Holding Corp. has had no principal accountant. 24 PART IV ITEM 15. EXHIBITS The following exhibits are including with this filing: 3.1* Articles of Incorporation (Form S-18 Registration No. 33-8395-LA, effective November 14, 1986) 3.2* Amendment to Articles of Incorporation (Form S-18 Registration No. 33-37809-NY, effective February 11, 1991) 3.2* Amendment to Articles of Incorporation filed August 15, 2001 (September 30, 2001 Form 10-K filed January 15, 2002) 3.3* By-laws (Form S-18 Registration No. 33-8395-LA, effective November 14, 1986) 4.4* Specimen Stock Certificate (Form S-18 Registration No. 33-37809-NY, effective February 11, 1991) 10.1* Stock Purchase Agreement dated November 20, 2014 (Form 8-K filed November 26, 2014) 31.1 Sarbanes-Oxley Section 302 certification by John V. Cappello 31.2 Sarbanes-Oxley Section 302 certification by Michael T. Studer 32.1 Sarbanes-Oxley Section 906 certification by John V. Cappello 32.2 Sarbanes-Oxley Section 906 certification by Michael T. Studer 99.1* Complaint for Injunctive and Other Relief (dated September 14, 1994) – Securities and Exchange Commission, Plaintiff (Form 8-K dated September 13, 1994) 99.3* Distribution Agreement dated October 29, 2014 (Form 8-K filed October 30, 2014) * Previously filed and incorporated by reference. 25 SIGNATURES Pursuant to the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Castle Holding Corp. Date: October 23, 2015 By: /s/ John V. Cappello John V. Cappello Chief Executive Officer In accordance with the Exchange Act, this report has been signed below by the following person on behalf of the registrant and in the capacities and on the dates indicated. Castle Holding Corp. Date: October 23, 2015 By: /s/ Michael T. Studer Michael T. Studer Secretary, Treasurer, Chief Financial Officer 26
